DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62754536, filed 11/01/2018.

Status of Claims
Applicant’s claims, filed 10/25/2019, have been entered. Claims 1-20 are currently pending in this application and claims 1-20 are subject to a restriction requirement. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 20, drawn to a method and system for recommending items to users by generating a preference prediction model based on a first matrix and a closed-form solution for minimizing a Lagrangian, wherein the first matrix is associated with an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items, and wherein the Lagrangian is formed based on a constrained optimization problem associated with the interaction matrix; generating a first application interface that is to be presented to a first user included in the plurality of users, wherein the first application interface includes a plurality of interface elements, and each interface element is individually selectable when the first application interface is displayed and is associated with a different item included in the plurality of items; computing one or more predicted , classified in 705/26.7 (G06Q 30/0631).
II. Claims 11-19, drawn to a manufacture for recommending items to users by generating a preference prediction model based on a first matrix and a closed- form solution for optimizing a Lagrangian, wherein the first matrix is associated with an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items, and wherein the Lagrangian is formed based on a constrained optimization problem associated with the interaction matrix; generating a first application interface that is to be presented to a first user included in the plurality of users, wherein the first application interface includes a plurality of interface elements, and each interface element is individually selectable when the first application interface is displayed and is associated with a different item included in the plurality of items; computing one or more predicted scores using the preference prediction model, wherein each predicted score predicts a preference of the first user for a different item included in the plurality of items; performing one or more ranking operations on the plurality of items based on the one or more predicted scores to determine a first item from the plurality of items to present to the first user via a first interface element included within the first application interface; and causing a representation of the first item to be displayed via the first interface element included in the first application interface, classified in 705/27.2 (G06Q 30/0643).

The inventions are independent or distinct, each from the other because:
I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as generating a preference prediction model based on a first matrix and a closed-form solution for minimizing a Lagrangian and subcombination II has separate utility such as generating a preference prediction model based on a first matrix and a closed- form solution for optimizing a Lagrangian and performing one or more ranking operations on the plurality of items based on the one or more predicted scores to determine a first item from the plurality of items to present to the first user via a first interface element included within the first application interface.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625      

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625